Citation Nr: 0731250	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  03-25 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for a neurological 
disorder, claimed as secondary to exposure to chemical 
agents. 


REPRESENTATION

Appellant represented by:	Thomas J. Reed, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to June 
1965.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Special Processing Unit in Cleveland, 
Ohio.  Thereafter, jurisdiction over the claims file was 
returned to the Regional Office (RO) in Wilmington, Delaware.

The veteran presented testimony at a VA Central Office 
hearing chaired by one of the undersigned Veterans Law Judges 
in September 2004 and at a Travel Board hearing chaired by 
another of the undersigned Veterans Law Judges in August 
2006.  Transcripts of both hearings are contained within the 
claims file.

When the case was most recently before the Board in December 
2006, it was remanded for evidentiary development.  The case 
has since been returned to the Board for further appellate 
action. 


FINDING OF FACT

A neurological disorder was not present within one year after 
the veteran's discharge from service and no currently present 
neurological disorder is etiologically related to service. 


CONCLUSION OF LAW

A neurological disorder was not incurred in or aggravated by 
active duty, and its incurrence or aggravation during such 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.318 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for a neurological 
disorder.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that he submit any pertinent evidence in his 
possession and notice with respect to the effective-date and 
disability-rating elements of his claim, by letters mailed in 
August 2005 and March 2006, after its initial adjudication of 
the claim.  Following the provision of all required notice 
and the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claim in June 2007.  There is no indication or reason to 
believe that the ultimate decision of the originating agency 
on the merits of the claim would have been different had 
complete VCAA notice been provided at an earlier time.  

While the required notice was not contained in a single 
letter, the Board finds that there has been no prejudice to 
the veteran, as the veteran and his attorney have 
demonstrated actual knowledge of the evidence necessary to 
substantiate his claim.  The veteran's attorney, in an August 
2006 brief, and at hearings conducted with respect to this 
appeal, has demonstrated his understanding that evidence 
linking a current disability to the veteran's military 
service is required.  Indeed, at page 9 of the brief, the 
veteran's attorney stated that the veteran had no opportunity 
to obtain a second medical opinion in support of his claim.  
This indicates an understanding on the part of the veteran's 
attorney of the kind of evidence necessary to substantiate 
the claim.  The Board notes that although the veteran's 
attorney has had ample time since August 2006 to submit a 
second medical opinion, no such opinion has been submitted.

The Board also notes that, in December 2003, Public Law 108-
170, the Veterans Health Care, Capital Asset, and Business 
Improvement Act of 2003, was enacted.  This change was 
promulgated in April 2004, by the Veterans Health 
Administration (VHA) and made effective immediately.  See VHA 
Directive 2004-016 (April 15, 2004).  This directive provides 
that veterans who participated in Project 112/SHAD will be 
provided a thorough clinical evaluation.  In this case, the 
veteran has been afforded appropriate VA examinations.  
Moreover, with respect to the VCAA duty to assist, service 
medical records and pertinent VA medical records have been 
obtained.  

The Board acknowledges the opinion of the veteran's attorney 
that the April 2007 neurology examiner's opinion is not 
adequate.  In a June 2007 letter, the attorney expressed his 
disappointment with the examination and stated that the 
examiner did not phrase her opinion consistent with the 
remand instructions of the Board.  However, the report 
reflects that the examiner reviewed and discussed the 
veteran's medical and service history, including past 
neurological findings and an EEG report, as well as the 
veteran's attribution of his symptoms to chemical exposure.  
While the Board is mindful that the April 2007 examiner did 
not respond to the Board's inquiry using the specific 
terminology requested in the December 2006 Remand, the Board 
finds that the opinion adequately addresses the question 
posed by the Board.  The opinion clearly reflects an 
unwillingness to find a relationship between the veteran's 
reported symptomatology and exposure to chemical/biological 
agents or otherwise to his military service.  

With respect to the attorney's objection that the examiner 
did not address whether the veteran's neurological problems 
are due to an ideopathic seizure disorder of some kind, the 
Board simply notes that this is not a question that was asked 
of the examiner.  There is no competent evidence of record 
that the veteran has a seizure disorder.  Accordingly, an 
opinion as to the etiology of such disorder is not necessary.  
The Board therefore rejects the request that another 
examination be scheduled.  See also Counts v. Brown, 6 Vet. 
App. 473, 478-9 (1994) and Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992) [VA's . . . . "duty to assist" is not a 
license for a "fishing expedition" to determine if there 
might be some unspecified information which could possibly 
support a claim]. 

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claim.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where a veteran served for at least 90 days during a period 
of war and manifests organic disease of the nervous system to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service medical records contain no reference to neurological 
complaints and do not show that the veteran was found to have 
a chronic neurological disorder.  The report of examination 
for discharge in June 1965 shows that, with the exception of 
a scar on the right hand, all bodily systems were found to be 
normal on clinical evaluation.  Indeed, the veteran reported 
no pertinent medical conditions on his Report of Medical 
History at separation.  

The veteran now, and since August 1999, asserts that he was 
exposed to chemical and nerve agents during his military 
service.  Specifically, he claims that he was exposed to VX 
and mustard gas, and that he currently has a neurological 
disorder resulting from such exposure.  

VA has established specific procedures for the development of 
all claims alleging disease or injury as a result of 
participation in chemical or biological testing.  Veterans 
Benefits Administration (VBA) Fast Letter 02-24 (September 
26, 2002).  Specifically, VBA Fast Letter 02-24 requires, 
inter alia, an attempt to verify an appellant's participation 
in chemical or biological testing.  The holder of the 
database of participants in Project SHAD (Shipboard Hazard 
and Defense) was asked if the veteran was a participant in 
any Project SHAD testing.  The ultimate response was that the 
veteran was listed in the Department of Defense (DoD) Project 
112/SHAD database as a participant.  However, the DoD also 
stated that the veteran's claimed exposure to VX was not 
related to Project SHAD.  

Articles submitted by the veteran indicate that he may have 
been exposed to certain simulant agents, including Bacillus 
Globigii.  However, even conceding that the veteran was 
exposed to such simulants or other agents during service, the 
veteran does not have a confirmed diagnosis of any 
neurological disorder that might account for his symptoms.  
He has at times claimed to have a seizure disorder, including 
epilepsy.  At his August 2006 hearing, he maintained that he 
was diagnosed with epilepsy shortly after service; however, 
such a diagnosis is not shown in the medical record.  
Moreover, a January 2006 VA examination report includes the 
examiner's specific finding that it is less likely than not 
that exposure to Bacillus Globigii caused any permanent 
neurological sequela.

An EEG conducted in November 1999 was normal with the 
exception of some mild generalized irregularities often 
associated with tranquilizing agents, particularly 
barbiturates or benzodiazepines.  With respect to the 
veteran's account of his post-service diagnosis of epilepsy, 
as a layperson, his account of what a physician purportedly 
said, filtered as it is through a layperson's sensibilities, 
is not competent medical evidence.  See Robinette v. Brown, 8 
Vet. App. 69, 77 (1995). 

A May 2003 letter from the veteran's private physician 
C.E.H., M.D. states that the veteran was exposed to chemicals 
in November 1964 and since that time his medical records 
reflect continuing episodes of dizziness and shaking of the 
lower extremities, inability to stand, and loss of 
coordination and visual focus.  However, Dr. C.E.H. did not 
include a diagnosis.  Thus, even if conceded that the veteran 
was exposed to "chemicals" in service, without a diagnosis of 
a current disability that may be associated with such 
exposure, service connection cannot be granted on that basis.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  

While the veteran has reported symptoms such as dizziness, 
shaking, inability to stand, loss of coordination and visual 
abnormalities, and Dr. C.E.H.'s report appears to support his 
account, symptoms alone, without a finding of an underlying 
disability, cannot be service-connected.  See Sanchez-Benitez 
v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Indeed, the only competent medical opinion of record which 
addresses the etiology of the veteran's neurological 
symptomatology comes from an April 2007 neurological 
examination.  The examiner's opinion attributes the reported 
symptomatology to peripheral neuropathy secondary to 
alcoholism.  The Board notes that, while the veteran was 
treated post-service for alcoholism, and for panic attacks, 
service connection has previously been denied for a 
psychiatric disorder and for alcoholism.  

In sum, there is no competent evidence that purports to 
relate the veteran's current symptomatology to his military 
service, to include exposure to chemical/biological agents 
therein.  The Board again acknowledges the May 2003 letter 
from the veteran's private physician C.E.H., M.D.  That 
letter includes a statement that the veteran "has revealed to 
me copies of military records of 1964 raising concerns over 
chemical exposure causing this problem."  However, in 
addition to the lack of a diagnosis, Dr. C.E.H.'s statement 
is not probative evidence of a nexus, as it is ultimately 
inconclusive.  A statement which vaguely refers to "concerns" 
of a relationship, but does not include any assessment of the 
probability or likelihood of such relationship is speculative 
and inconclusive.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  The Court has held that medical opinions which are 
speculative, general or inconclusive in nature cannot support 
a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).

The other evidence of a nexus between the veteran's current 
neurological symptomatology and his military service is 
limited to the veteran's own statements.  This is not 
competent evidence of the alleged nexus since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

The veteran has submitted articles dealing with the medical 
effects of exposure to certain chemical agents, as well as 
the details of Project SHAD.  With regard to medical treatise 
evidence, the Court has held that a medical article or 
treatise "can provide important support when combined with an 
opinion of a medical professional" if the medical article or 
treatise evidence discussed generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Sacks v. West, 11 Vet. App. 314 (1998); see also 
Wallin v. West, 11 Vet. App. 509 (1998).  In this case, 
however, the medical text evidence submitted by the appellant 
is not accompanied by the opinion of a medical professional.  
Additionally, it fails to demonstrate with any degree of 
certainty a relationship between the veteran's neurological 
symptomatology and his military service.  For these reasons, 
the Board must find that the medical text evidence does not 
contain the specificity to constitute competent evidence of 
the claimed medical nexus.  

Based on the veteran's claim that he was exposed to mustard 
gas, the Board has also considered the provisions of 
38 C.F.R. § 3.316, which deal with claims based on chronic 
effects of exposure to mustard gas and Lewisite.  However, 
that section lists specific disabilities that are associated 
with such exposure, none of which is at issue in this appeal.  
Moreover, that section specifically provides that service 
connection will not be established under it if there is 
affirmative evidence that establishes a nonservice-related 
supervening condition or event as the cause of the claimed 
condition.  In this case, as discussed above, the April 2007 
neurological examination report provides such affirmative 
evidence.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim.


							(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a neurological 
disorder, claimed as secondary to exposure to chemical 
agents, is denied. 



     _____________________________        
_______________________________
              John E. Ormond, Jr.				D.C. Spickler
                 Veterans Law Judge		                
Veterans Law Judge
            Board of Veterans' Appeals	           Board of 
Veterans' Appeals



__________________________________
	Shane A. Durkin
	Veterans Law Judge
	 Board of Veterans' Appeals



 Department of Veterans Affairs


